
	
		II
		111th CONGRESS
		1st Session
		S. 2614
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  printed golf umbrellas.
	
	
		1.Certain golf umbrellas
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.66.01Umbrellas, each having an arc greater than 165 cm, with a
						printed or imprinted canopy (provided for in subheading
						6601.99.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
